UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September26, 2011 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 7—Regulation FD Item 7.01. Regulation FD Disclosure. In connection with the participation by certain members of management of ACCO Brands Corporation (the “Company”) in upcoming investor and analyst meetings, the Company expects to disclose that since June 30, 2011 it has repurchased approximately $14 million principal amount of its outstanding 7.625% senior subordinated notes and $34.9 million principal amount of its outstanding 10.625% senior secured notes in the market at individually negotiated prices and in response to unsolicited offers to sell from bondholders or their agents.For the three-month period ending September 30, 2011, the Company expects to expense approximately $4.1 million related to the premium paid on, and the write-off of unamortized issuance costs of, these notes. The Company may from time to time repurchase its senior subordinated notes and its senior secured notes in the open market or in privately negotiated purchases, or may discontinue at any time further repurchases as market and business conditions warrant. The information contained in this Item7.01 shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that section. Furthermore, such information shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act, unless specifically incorporated by reference therein. This report will not be deemed a determination or an admission as to the materiality of any information in this Item 7.01 that is required to be disclosed solely by Regulation FD. The information herein may be accurate only as of the date hereof and is subject to change. The Company does not assume any obligation to update the information contained herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: September26, 2011 By: /s/Steven Rubin Name: Steven Rubin Title:Senior Vice President, Secretary andGeneral Counsel
